Citation Nr: 1447001	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-15 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable was proper.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and total rating for compensation based on individual unemployability (TDIU) are remanded.


FINDING OF FACT

At the July 2014 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal on the issue under appeal of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable was proper.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable was proper have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the July 2014 hearing before the Board, the Veteran withdrew the appeal for the issue of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable was proper.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for the issue of whether the reduction of the disability rating for bilateral hearing loss from 10 percent to noncompensable was proper is dismissed.  


REMAND

At the July 2014 hearing before the Board, the Veteran indicated that he received treatment for his service-connected PTSD at VA Medical Center (VAMC) in Oklahoma City.  Review of the record reveals that VA treatment records to February 2014 have been obtained, but do not generally show treatment for psychiatric disorders, rather nonservice-connected physical disorders.  However, records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran testified that he received treatment for PTSD at the VAMC in Oklahoma City, an attempt to obtain these records must be made.  Moreover, the Veteran testified that he received recent treatment for PTSD at the NW Center for Mental Health.  An attempt to obtain these records must also be made.

The Veteran testified that manifestations of his service-connected PTSD had increased in severity since the prior October 2013 VA examination was conducted.  Therefore, a remand for examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for an increased rating for PTSD and TDIU, to include records from the NW Center for Mental Health.  If requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Based on any response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain all pertinent VA records not already of record, to include all the Veteran's VA treatment records from VAMC Oklahoma City subsequent to February 2014.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination for the purpose of determining the severity of his service-connected PTSD.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The examiner must describe in detail all current manifestations of the Veteran's service-connected PTSD.  The examiner must comment on whether any psychiatric disorder other than PTSD, such as an anxiety disorder and/or depression, is related to the service-connected PTSD.  If the examiner finds that they are separate disorders, the examiner is asked to identify and describe all symptoms and all manifestations attributable to the diagnoses provided. The examiner is asked to attempt to differentiate, if possible, the extent of symptoms attributable to the Veteran's service-connected PTSD disability from those attributable to any other diagnosed psychiatric disability.  

If the examiner determines that any current psychiatric symptoms are the result of disorder other than PTSD, the examiner must determine if such symptoms are so inseparable from the Veteran's service-connected PTSD that they are part and parcel of the PTSD.  If the examiner is unable to make this distinction, then he/she must expressly so state and consider all symptoms in the aggregate as part and parcel of the Veteran's PTSD.

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner must also provide an opinion as to the functional effects that the Veteran's service-connected PTSD has on his ability to obtain or retain substantial gainful employment.  The examiner must provide a complete rationale for this opinion.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why the opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


